FILED
                           NOT FOR PUBLICATION                              MAR 18 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES AMADEO,                                    No. 09-15022

             Plaintiff - Appellant,              D.C. No. 3:06-cv-05999-MHP

  v.
                                                 MEMORANDUM *
MARK CASTELLAW; et al.,

             Defendants - Appellees.



                  Appeal from the United States District Court
                      for the Northern District of California
                 Marilyn H. Patel, Senior District Judge, Presiding

                           Submitted February 2, 2010 **
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Prisoner James Michael Vincent Amadeo appeals pro se the district court’s

partial dismissal of his complaint under 28 U.S.C. § 1915A and its subsequent

grant of summary judgment in favor of the defendants. He also appeals the district


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s denial of his motion to strike the defendants’ declaration in support of their

motion for summary judgment.

      We review de novo the district court’s partial dismissal of Amadeo’s

complaint and the district court’s grant of summary judgment. See Mayfield v.

United States, 588 F.3d 1252, 1258 (9th Cir. 2009) (summary judgment standard);

Weilburg v. Shaprio, 488 F.3d 1202, 1205 (9th Cir. 2007) (28 U.S.C. § 1915A

dismissal standard). We review the district court’s decision regarding a motion to

strike for abuse of discretion. JG v. Douglas County Sch. Dist., 552 F.3d 786, 803

n.14 (9th Cir. 2008). We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The facts of this case are known to the parties. We do not repeat them.

                                           I

      The district court properly partially dismissed Amadeo’s complaint under 28

U.S.C. § 1915A. None of the constitutional provisions Amadeo invokes applies to

his situation. See Breed v. Jones, 421 U.S. 519, 528 (1975) (holding that the

Double Jeopardy Clause applies only to criminal proceedings); Wolff v.

McDonnell, 418 U.S. 539, 567 (1974) (holding that inmates have no right to

confrontation at disciplinary proceedings); Russell v. Gregoire, 124 F.3d 1079,

1087, 1091 (9th Cir. 1997) (holding that the Ex Post Facto Clause does not apply

unless “the sanction is ‘so punitive’ in effect as to prevent the court from


                                           2
legitimately viewing it as regulatory or civil in nature”); United States v. Brown,

59 F.3d 102, 105 (9th Cir. 1995) (holding that the Double Jeopardy Clause does

not apply to a prison’s administrative determination that disruptive conduct

requires transfer to a higher security facility); Anderson v. County of Kern, 45 F.3d
1310, 1315–16 (9th Cir. 1995) (holding that administrative segregation is not cruel

and unusual punishment); Toussaint v. McCarthy, 801 F.2d 1080, 1100–01 (9th

Cir. 1986) (holding that when prison officials determine whether a prisoner is to be

segregated, due process only requires an informal nonadversarial hearing, notice to

the prisoner of the charges against him and a chance for the prisoner to present his

or her views).

                                          II

      The district court properly granted summary judgment to the defendants on

Amadeo’s due process and First Amendment claims. The decision to place

Amadeo in administrative segregation was supported by evidence. See

Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requiring “some evidence”).

And Amadeo had no right to advance notice that his tattoos would be used as

evidence at his hearings. See Toussaint, 801 F.2d at 1100–01.

      The use of Amadeo’s “skinhead” and “mother fucken’ cop killer” tattoos as

evidence at his administrative segregation hearing did not violate his First


                                          3
Amendment rights. See Dawson v. Delaware, 503 U.S. 159, 164 (1992) (rejecting

the argument that “[b]ecause [the] right to associate with the Aryan Brotherhood is

constitutionally protected, . . . admission of evidence related to that association”

violates the First Amendment). Furthermore, the administrative segregation of a

prisoner is “reasonably related” to the “legitimate penological interest” of

maintaining order and safety within the prison. See Turner v. Safley, 482 U.S. 78,

89 (1987).

      As none of Amadeo's constitutional rights were violated, “there is no

necessity for further inquiries regarding qualified immunity.” Saucier v. Katz, 533
U.S. 194, 201 (2001).

                                          III

      The district court properly denied Amadeo’s Federal Rule of Civil Procedure

37(c)(1) motion to strike the defendants’ declaration in support of their motion for

summary judgment. Amadeo does not demonstrate that the defendants were

required to disclose their declarations under Rules 26(a) or 26(e) because Amadeo

cannot show that he moved to compel disclosure or discovery of the disputed

declarations. See Fed. R. Civ. P. 26(a), 26(e) and 37(c)(1).

                                          IV

      Amadeo’s remaining contentions lack merit.


                                           4
AFFIRMED.




            5